Citation Nr: 1110250	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1948 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Providence RO.

In January 2011, the Veteran testified via a videoconference hearing from the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for peripheral neuropathy of the upper extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Although the Veteran underwent a VA examination for the service-connected diabetes mellitus in February 2010, his recent testimony suggests that there may have been a increase in his disability since the examination.

The Board further notes that the February 2010 VA examiner suggested that the service-connected peripheral neuropathy might require input from special in neurology.  No follow-up was provided to include scheduling a peripheral neuropathy VA examination.

Since the record indicates that the current clinical picture of the disabilities on appeal is unclear, an examination is necessary.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

At the hearing, the Veteran testified that his private physician had records relevant to his claims that already had been associated with the claims file.  However, the most recent treatment record from this physician is dated in February 2005.  

Since a March 2009 statement indicated that the physician was still involved with the Veteran's diabetic and peripheral neuropathy care, more recent treatment records should be associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take all appropriate steps in order to obtain copies of all records from the Veteran's private physician referable to treatment of the service-connected diabetes mellitus and peripheral neuropathy since February 2005 and associate them with the claims file.

The RO should also secure and associate with the claims file VA treatment records referable to the service-connected diabetes mellitus and peripheral neuropathy since December 2009.

2.  Then the RO should arrange for VA examinations in order ascertain the current severity of the service-connected diabetes mellitus and peripheral neuropathy of the lower extremities in terms of the rating criteria.

All indicated testing should be performed.  The claims folder should be made available to the examiner for review.

An appropriate physician should elicit from the Veteran and record a complete clinical history and provide detailed findings referable to the service-connected peripheral neuropathy of the lower extremities.

An appropriate examiner also should opine as to whether the service-connected diabetes mellitus results in  regulation of the Veteran's activities or other manifestations as would be reflective of an increase in severity in terms of the rating schedule.

3.  Following completion of all indicated development, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  They should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



